Order, Supreme Court, New York County (Eileen Bransten, J.), entered December 4, 2009, which, to the extent appealed from, granted the cross motion of respondents Century Indemnity Company et al. to compel discovery and denied appellant Corning Incorporated’s assertion of the “common interest” privilege for certain communications with asbestos claimants made in connection with strategy and preparation for bankruptcy plan confirmation hearings, unanimously affirmed, with costs.
In this action seeking a declaratory judgment establishing entitlement to insurance coverage for defense and/or indemnification, the IAS court did not abuse its discretion in ordering the subject documents produced (see Ulico Cas. Co. v Wilson, Elser, Moskowitz, Edelman & Dicker, 1 AD3d 223, 224 [2003]). The court properly held that Corning failed to establish that the subject documents were protected by the common interest privilege, as the negotiations indicated that the parties remained in adversarial positions, and that there was no reasonable expectation of confidentiality (see In re Quigley Co, Inc., 2009 Bankr LEXIS 1352, *31 [Bankr SD NY 2009]).
We have considered Corning’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Sweeny, Acosta and Román, JJ.